EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follows: 
Claims 26-34 have been rejoined.

Allowable Subject Matter
3.	Claims 1-8, 19-22 and 26-34 are allowable over prior art of record.

4.	None of prior art of record taken alone or in combination shows a power supply system and a method for controlling thereof comprising at least a system performance controller configured to detect a value of the system load current, the system performance controller configured to determine, using power loss information, values for the individual load currents such that a composite efficiency achieves a threshold condition, the system performance controller configured to generate control signals to operate the plurality of power converters at the determined values, the composite efficiency including a combination of power losses from the plurality of power converters, the power loss information including a plurality of load current combinations over a range of system load current values along with further detailed limitations as recited in pending claims of the present application.





				Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 HOURS 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838